 

Exhibit 10.2

 



Execution Version

 

VOTING AND SUPPORT AGREEMENT

 

VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of November 24, 2019,
by and among The Charles Schwab Corporation, a Delaware corporation (“Parent”),
and The Toronto-Dominion Bank, a Canadian-chartered bank (the “Stockholder”).

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution of this Agreement, TD Ameritrade
Holding Corporation, a Delaware corporation (the “Company”), Parent and
Americano Acquisition Corp., a Delaware corporation and a wholly owned
Subsidiary of Parent (“Merger Sub”), are entering into an Agreement and Plan of
Merger, dated as of the date hereof (as amended, supplemented, restated or
otherwise modified from time to time in accordance with Section 4.09, the
“Merger Agreement”), pursuant to which, among other things, each outstanding
share of common stock, par value $0.01 per share, of the Company (the “Company
Common Stock”) will be converted into the right to receive the Merger
Consideration, as specified in the Merger Agreement;

 

WHEREAS, as of the date hereof, the Stockholder is the Beneficial Owner (as
defined herein) of the shares of Company Common Stock (other than Ordinary
Course Securities (as defined below)) set forth opposite the Stockholder’s name
on Exhibit A hereto (the “Existing Stockholder Shares”);

 

WHEREAS, the consummation of the Merger requires receipt of the Company
Stockholder Approval;

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Stockholder is entering into certain Ancillary Agreements, including the
Stockholders Agreement, the Registration Rights Agreement and the IDA Amendment;

 

WHEREAS, as a condition and inducement to Parent entering into the Merger
Agreement, Parent has required that the Stockholder agree, and the Stockholder
has agreed, to enter into this Agreement and abide by the covenants and
obligations with respect to the Covered Stockholder Shares (as defined herein);
and

 

WHEREAS, the Board of Directors of the Company, acting upon the unanimous
recommendation of the Company Special Committee, has unanimously approved,
adopted and declared advisable the Merger Agreement and the transactions
contemplated thereby, understanding that the execution and delivery of this
Agreement by the Stockholder is a material inducement and condition to Parent’s
willingness to enter into the Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

  

 

Article 1
General

 

Section 1.01. Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Merger Agreement in
effect on the date hereof. The following capitalized terms, as used in this
Agreement, shall have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes hereof, the Company and its Subsidiaries shall be deemed not to be
Affiliates of the Stockholder.

 

“Beneficial Ownership” has the meaning ascribed to such term in Rule 13d-3 under
the Exchange Act. The terms “Beneficially Own”, “Beneficially Owned” and
“Beneficial Owner” shall each have a correlative meaning.

 

“Covered Stockholder Shares” means the Existing Stockholder Shares, (i) together
with any shares of Company Common Stock or other capital stock of the Company
and any shares of Company Common Stock or other capital stock of the Company
issuable upon the conversion, exercise or exchange of securities that are as of
the relevant date securities convertible into or exercisable or exchangeable for
shares of Company Common Stock or other capital stock of the Company, in each
case, that the Stockholder has or acquires Beneficial Ownership of on or after
the date hereof, and (ii) less any shares of Company Common Stock disposed of
pursuant to a Permitted Transfer; provided that Covered Stockholder Shares shall
not include any Ordinary Course Securities.

 

“Encumbrance” means any security interest, pledge, mortgage, lien (statutory or
other), charge, option to purchase, lease or other right to acquire any interest
or any claim, restriction, covenant, title defect, hypothecation, assignment,
deposit arrangement or other encumbrance of any kind or any preference, priority
or other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement).
The term “Encumber” shall have a correlative meaning.

 

“Expiration Date” means the date on which the Merger Agreement is terminated in
accordance with its terms.

 

“Ordinary Course Securities” means, with respect to any issuer, securities held:
(i) by the Stockholder and its Affiliates in trust, managed, brokerage,
custodial, nominee or other customer accounts; (ii) in mutual funds, open or
closed end investment funds or other pooled investment vehicles (including
limited partnerships and limited liability companies) sponsored, managed and/or
advised or subadvised by the Stockholder or its Affiliates; or (iii) by the
Stockholder or its Affiliates (or any division thereof), in each case acquired
and held in the ordinary course of their securities, commodities, derivatives,
asset management, banking or similar businesses.

 

“Permitted Transfer” means (a) a Transfer of Covered Stockholder Shares by the
Stockholder to any of its Affiliates or (b) a Transfer of Covered Stockholder
Shares by the Stockholder to any other Person to whom Parent has consented in
advance in writing and, in each case, who complies with clause (y) below,
provided that (x) in the case of clause (a) such

 

2  

 

Affiliate shall remain an Affiliate of the Stockholder at all times following
such Transfer and (y) in the case of both clauses (a) and (b), prior to the
effectiveness of such Transfer, such transferee executes and delivers to Parent
a written agreement, in form and substance reasonably acceptable to Parent, to
assume all of the Stockholder’s obligations hereunder in respect of the Covered
Stockholder Shares subject to such Transfer and to be bound by the terms of this
Agreement with respect to such Covered Stockholder Shares to the same extent as
the Stockholder is bound hereunder and to make each of the representations and
warranties hereunder in respect of itself and the Covered Stockholder Shares as
the Stockholder shall have made hereunder, and the Stockholder will be
responsible for any breach by the transferee of such agreement.

 

“Representatives” means, with respect to a Person, such Person’s Affiliates and
its and their respective officers, directors, employees, agents and advisors.

 

“Side Letter” means that certain letter agreement dated the date hereof among
Stockholder, Parent and the Company.

 

“Transactions” has the meaning set forth in the Merger Agreement and includes
the receipt by the Stockholder of its applicable portion of the Merger
Consideration and the execution and delivery of the IDA Amendment and the
Stockholders Agreement.

 

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
Encumber, hypothecate or similarly dispose of (including by merger (including by
conversion into securities or other consideration), by tendering into any tender
or exchange offer, by testamentary disposition, by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the voting of or
sale, transfer, assignment, pledge, Encumbrance, hypothecation or similar
disposition of (including by merger, by tendering into any tender or exchange
offer, by testamentary disposition, by operation of law or otherwise).

 

Article 2
Voting

 

Section 2.01. Agreement To Vote.

 

(a)   The Stockholder hereby irrevocably and unconditionally agrees that during
the term of this Agreement, at the Company Stockholder Meeting and at any other
meeting of the stockholders of the Company, however called, including any
adjournment or postponement thereof, the Stockholder shall, in each case to the
fullest extent that the Covered Stockholder Shares are entitled to vote thereon
or consent thereto:

 

(i)   appear at each such meeting or otherwise cause the Covered Stockholder
Shares to be counted as present thereat for purposes of calculating a quorum;
and

 

(ii)   vote (or cause to be voted), in person or by proxy, all of the Covered
Stockholder Shares: (A) in favor of (1) the adoption and approval of the Merger
Agreement and approval of the Merger and other transactions contemplated by the

 

3  

 

Merger Agreement and (2) any action reasonably requested by Parent in
furtherance of the foregoing, including, without limiting any of the foregoing
obligations, in favor of any proposal to adjourn or postpone any meeting of the
stockholders of the Company at which any of the foregoing matters are submitted
for consideration and vote of the stockholders of the Company to a later date if
there are not a quorum or sufficient votes for approval of such matters on the
date on which the meeting is held to vote upon any of the foregoing matters; (B)
against any action or agreement that would result in a material breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company contained in the Merger Agreement, or of the Stockholder contained in
this Agreement; and (C) against any Company Acquisition Proposal (other than the
Merger and the transactions contemplated by the Merger Agreement) or Company
Superior Proposal.

 

(b)   The Stockholder hereby (i) waives, and agrees not to exercise or assert,
any appraisal or similar rights (including under Section 262 of Delaware Law) in
connection with the Merger and (ii) agrees (A) not to commence or participate in
and (B) to take all actions necessary to opt out of any class in any class
action with respect to any claim, derivative or otherwise, against Parent,
Merger Sub, the Company or any of their respective Affiliates relating to the
negotiation, execution or delivery of this Agreement or the Merger Agreement or
the consummation of the Transactions, including any claim (1) challenging the
validity of, or seeking to enjoin the operation of, any provision of this
Agreement or the Merger Agreement or (2) alleging a breach of any fiduciary duty
of the Board of Directors of the Company in connection with this Agreement, the
Merger Agreement or the Transactions (it being understood that nothing in this
section shall restrict or prohibit the Stockholder from asserting counterclaims
or defenses in any proceeding brought or claims asserted against it by Parent,
Merger Sub, the Company or any of their respective Affiliates relating to this
Agreement or the Merger Agreement or the Transactions, or from enforcing its
rights under this Agreement, the Side Letter, or any Ancillary Agreement to
which it is a party).

 

(c)   The Stockholder acknowledges and agrees that the consideration payable to
the Stockholder pursuant to the Merger Agreement with respect to the shares of
Company Common Stock that it Beneficially Owns shall be as set forth in the
Merger Agreement as in effect as of the date of this Agreement (or as may be
amended following such date in accordance with the terms hereof and the Side
Letter).

 

(d)   The obligations of the Stockholder specified in this ‎Section 2.01 shall
apply whether or not the Merger or any action described above is recommended by
the Board of Directors of the Company (or any committee thereof).

 

Section 2.02. No Inconsistent Agreements. The Stockholder hereby covenants and
agrees that, except for this Agreement, neither the Stockholder nor any of its
Affiliates has (a) entered into, or shall enter into at any time while the
Merger Agreement remains in effect, any voting agreement or voting trust with
respect to the Covered Stockholder Shares (other than that certain Stockholders
Agreement among the Company and the Stockholder, dated as of June 22, 2005 (as
amended, supplemented, restated or otherwise modified from time to time, prior
to the date hereof, the “Existing Stockholders Agreement”) and the Stockholder
hereby represents and warrants that its obligations under the Existing
Stockholders Agreement are not inconsistent

 

4  

 

with its obligations hereunder), (b) granted, or shall grant at any time while
the Merger Agreement remains in effect, a proxy, consent or power of attorney
with respect to the Covered Stockholder Shares (except pursuant to ‎Section 2.03
or pursuant to any irrevocable proxy card in form and substance reasonably
satisfactory to Parent delivered to the Company directing that the Covered
Stockholder Shares be voted in accordance with ‎Section 2.01) or (c) taken or
shall knowingly take any action that would have the effect of making any
representation or warranty of the Stockholder contained herein untrue or
incorrect or preventing or disabling the Stockholder from performing any of its
obligations under this Agreement; provided, however, that this ‎Section 2.02
shall not preclude the Stockholder from Transferring Covered Stockholder Shares
pursuant to a Permitted Transfer. The Stockholder hereby represents that all
proxies, powers of attorney, instructions or other requests given by the
Stockholder or any of its Affiliates prior to the execution of this Agreement in
respect of the voting of the Covered Stockholder Shares, if any, are not
irrevocable and the Stockholder hereby revokes (and shall cause to be revoked)
any and all previous proxies, powers of attorney, instructions or other requests
with respect to the Covered Stockholder Shares; provided that this sentence
should not apply to any such proxies, power of attorney instructions or other
requests under the Existing Stockholders Agreement.

 

Section 2.03. Proxy. The Stockholder hereby irrevocably appoints, and at the
request of Parent will cause its Affiliates to irrevocably appoint, as its and
their proxy and attorney-in-fact Parent and any Person designated in writing by
Parent, each of them individually, with full power of substitution and
resubstitution, to vote the Covered Stockholder Shares in accordance with
‎Section 2.01 at the Company Stockholder Meeting and at any annual or special
meetings of stockholders of the Company (or adjournments or postponements
thereof) prior to the termination of this Agreement in accordance with ‎Section
5.01 at which any of the matters described in ‎Section 2.01 is to be considered;
provided, however, that the Stockholder’s (and any such Affiliates’) grant of
the proxy contemplated by this ‎Section 2.03 shall be effective if, and only if,
the Stockholder (or such Affiliate, as applicable) has not delivered to the
Secretary of the Company at least ten (10) Business Days prior to the meeting at
which any of the matters described in ‎Section 2.01 is to be considered a duly
executed irrevocable proxy card in form and substance reasonably acceptable to
Parent (provided that sensitive information such as account numbers may be
redacted from the proxy card provided to Parent) directing that the Covered
Stockholder Shares be voted in accordance with ‎Section 2.01. This proxy (and
any proxy granted by an Affiliate will be), if it becomes effective, is (or will
be, as applicable) coupled with an interest, is (or will be, as applicable)
given as an additional inducement of Parent to enter into the Merger Agreement
and shall be irrevocable prior to the termination of this Agreement in
accordance with ‎Section 5.01, at which time any such proxy shall terminate. The
Stockholder (solely in its capacity as such) shall take such further actions or
execute such other instruments (and shall cause its Affiliates to do so) as may
be reasonably necessary to effectuate the intent of this proxy. Parent may
terminate this proxy with respect to the Stockholder (or any Affiliates) at any
time at its sole election by written notice provided to the Stockholder.

 

5  

 

Article 3
Representations And Warranties

 

The Stockholder hereby represents and warrants to Parent as follows as of the
date hereof:

 

Section 3.01. Authorization; Validity of Agreement. The Stockholder is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. The Stockholder has the requisite capacity and
authority to execute and deliver this Agreement and each of the Ancillary
Agreements to which it is a party, to perform its obligations hereunder and
thereunder and to consummate the Transactions. Each of this Agreement and the
Ancillary Agreements to which the Stockholder is a party have been duly
authorized (to the extent authorization is required), executed and delivered by
the Stockholder and, assuming due authorization, execution and delivery by the
other parties hereto and thereto, as applicable, each constitutes a valid and
binding obligation of the Stockholder, enforceable against the Stockholder in
accordance with its terms, subject to the Bankruptcy and Equity Exceptions.

 

Section 3.02. Ownership. Unless Transferred pursuant to a Permitted Transfer,
(a) the Existing Stockholder Shares are, and all of the Covered Stockholder
Shares during the term of this Agreement will be, Beneficially Owned by the
Stockholder and owned of record by the Stockholder or a controlled Affiliate
thereof and (b) the Stockholder or its applicable controlled Affiliate has good
and valid title to the Existing Stockholder Shares, free and clear of any
Encumbrances other than pursuant to this Agreement, the Merger Agreement or the
Existing Stockholders Agreement, under applicable federal or state securities
laws or pursuant to any written policies of the Company only with respect to
restrictions upon the trading of securities under applicable securities laws. As
of the date hereof, the Existing Stockholder Shares constitute all of the shares
of Company Common Stock (or any other equity interests of the Company)
Beneficially Owned or owned of record by the Stockholder or its controlled
Affiliates (other than Ordinary Course Securities). Unless Transferred pursuant
to a Permitted Transfer, the Stockholder or a controlled Affiliate thereof has
and will have at all times during the term of this Agreement sole voting power
(including the right to control such vote as contemplated herein), sole power of
disposition, sole power to issue instructions with respect to the matters set
forth in ‎Article 2, and sole power to agree to all of the matters set forth in
this Agreement, in each case, with respect to all of the Existing Stockholder
Shares and with respect to all of the Covered Stockholder Shares at all times
during the term of this Agreement.

 

Section 3.03. No Violation. The execution and delivery of this Agreement, and
each of the Ancillary Agreements to which the Stockholder is a party, by the
Stockholder does not, and the performance by the Stockholder of its obligations
hereunder and thereunder and the consummation of the Transactions will not, (a)
conflict with or violate any Applicable Law (subject to compliance with the
matters reference in ‎Section 3.04) or any certificate or articles of
incorporation, as applicable, or bylaws or other equivalent organizational
documents of the Stockholder, or (b) violate, conflict with, result in a breach
of any provision of or the loss of any benefit under, constitute a default (or
an event which, with notice or lapse of time, or both, would constitute a
default) under, result in the termination of or a right of termination or
cancellation under, accelerate the performance required by, or result in the
creation of any Encumbrance upon any of the properties or assets of the
Stockholder under, any of the terms, conditions or

 

6  

 

provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which the Stockholder is a
party, or by which it or any of its properties or assets may be bound.

 

Section 3.04. Consents and Approvals. Except as set forth in Exhibit B, the
execution and delivery of this Agreement, and each of the Ancillary Agreements
to which the Stockholder is a party, by the Stockholder do not, and the
performance by the Stockholder of its obligations hereunder and thereunder and
the consummation of the Transactions will not, require the Stockholder or any of
its Affiliates to obtain any consent, approval, authorization or permit of, or
to make any filing with or notification to, any Governmental Authority, other
than the filing of any required reports with the SEC.

 

Section 3.05. Absence of Litigation. As of the date hereof, there is no
Proceeding pending or, to the knowledge of the Stockholder, threatened against
or affecting the Stockholder and/or any of its Affiliates before (or, in the
case of threatened Proceedings, that would be before) any arbitrator or
Governmental Authority, that has had or would reasonably be expected to impair
the ability of the Stockholder to perform its obligations hereunder or that, to
the Stockholder’s knowledge, in any manner challenges or seeks to prevent,
enjoin, alter or materially delay any of the Transactions.

 

Section 3.06. Related Party Contracts.

 

(a)   The IDA Agreement is a valid and binding obligation of the Stockholder and
its applicable Affiliates and, to the knowledge of the Stockholder and its
applicable Affiliates, each of the other parties thereto, and in full force and
effect and, subject to the Bankruptcy and Equity Exceptions, enforceable in
accordance with its terms against the Stockholder and its applicable Affiliates.

 

(b)   Exhibit C hereto sets forth a list as of the date of this Agreement of
each material Related Party Contract to which the Stockholder or any of its
Affiliates is a party or by which it is bound (each such Contract listed or
required to be so listed, and each such Contract to which the Stockholder or any
of its Affiliates becomes a party or by which it becomes bound after the date of
this Agreement, a “Stockholder Related Party Contract”).

 

Section 3.07. Adequate Information. The Stockholder is a sophisticated holder
with respect to the Covered Stockholder Shares and has adequate information
concerning the Transactions contemplated and concerning the business and
financial condition of the Company and Parent to make an informed decision
regarding the matters referred to herein and has independently, without reliance
upon the Company, Parent, any of their Affiliates or any of the respective
Representatives of the foregoing, and based on such information as the
Stockholder has deemed appropriate, made the Stockholder’s own analysis and
decision to enter into this Agreement.

 

Section 3.08. Merger Agreement. The Stockholder has received and reviewed a copy
of this Agreement and the Merger Agreement, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands and
accepts all of the provisions hereof and of the Merger Agreement, including that
the consummation of the Merger is subject

 

7  

 

to the conditions set forth in the Merger Agreement, and as such there can be no
assurance that the Merger will be consummated.

 

Section 3.09. Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Parent, Merger Sub or the
Company in respect of this Agreement or the Merger Agreement based upon any
arrangement or agreement made by or on behalf of the Stockholder.

 

Section 3.10. Reliance by Parent. The Stockholder understands and acknowledges
that Parent is entering into the Merger Agreement in reliance upon the execution
and delivery of this Agreement by the Stockholder and the representations and
warranties of the Stockholder contained herein. The Stockholder understands and
acknowledges that the Merger Agreement governs the terms of the Merger and the
other transactions contemplated thereby.

 

Section 3.11. No Ownership of Parent Common Stock. Neither the Stockholder nor
any of its Subsidiaries beneficially owns, directly or indirectly, any shares of
Parent Common Stock or other securities convertible into, exchangeable for or
exercisable for shares of Parent Common Stock (in each case other than Ordinary
Course Securities) and neither the Stockholder nor any of its Subsidiaries has
any rights to acquire any shares of Parent Common Stock (in each case other than
any Ordinary Course Securities).

 

Section 3.12. No Parent Representations and Warranties. The Stockholder
acknowledges and agrees that neither Parent nor any other Person is making or
has made to Stockholder any representations or warranty, expressed or implied,
at law or in equity, with respect to or on behalf of Parent or its Subsidiaries,
or the accuracy or completeness of any information regarding Parent or its
Subsidiaries or any other matter furnished or provided to the Stockholder or
made available to the Stockholder in any form in expectation of, or in
connection with, this Agreement, or the Transactions. The Stockholder
specifically disclaims that it is relying upon or has relied upon any such
representations or warranties that may have been made by any Person, and
acknowledges and agrees that Parent and its Affiliates have specifically
disclaimed and do hereby specifically disclaim any such other representations
and warranties.

 

Article 4
Other Covenants

 

Section 4.01. Publicity.

 

(a)   The Stockholder shall, and shall cause its Affiliates to, consult with the
Parent before issuing any press release and other written communications to be
used in public distribution channels with respect to this Agreement, the Merger
Agreement or the Transactions that discloses Parent’s involvement in the
Transactions and, except as may be required by Applicable Law or any listing
agreement with or rule of any national securities exchange or association, the
Stockholder shall not, and shall cause its Affiliates not to, issue any such
press release and other written communications to be used in public distribution
channels before such consultation (and, to the extent applicable, shall
reasonably in advance provide copies of any such press release to Parent and
shall consider in good faith the comments of the Parent).

 

8  

 

(b)   Parent and its Subsidiaries shall consult with the Stockholder before
issuing any press release and other written communications to be used in public
distribution channels with respect to this Agreement, the Merger Agreement or
the Transactions that discloses the Stockholder’s involvement in the
Transactions, and, except as may be required by Applicable Law or any listing
agreement with or rule of any national securities exchange or association, shall
not issue any such press release and other written communications to be used in
public distribution channels before such consultation (and, to the extent
applicable, shall reasonably in advance provide copies of any such press release
to the Stockholder and shall consider in good faith the comments of the
Stockholder).

 

(c)   Notwithstanding anything herein to the contrary, the restrictions set
forth in this ‎‎Section 4.01 shall not apply (i) to any press release in
connection with any dispute between the parties regarding this Agreement, the
Merger Agreement, any Ancillary Agreement or the Transactions or (ii) any
information that is (or the relevant portion of which is) substantially
consistent with information previously disclosed publicly (which had been
provided to the other party for review and comment).

 

Section 4.02. Prohibition On Transfers; Other Actions.

 

(a)   Until the termination of this Agreement in accordance with ‎Section 5.01,
the Stockholder agrees that it shall not Transfer any of the Covered Stockholder
Shares, Beneficial Ownership thereof or any other interest therein (including
any voting power with respect thereto) unless such Transfer is a Permitted
Transfer. The Stockholder agrees that it shall not, and shall not permit any
Affiliate to, (i) enter into any agreement, arrangement or understanding with
any Person, or take any other action, that violates or conflicts with or would
reasonably be expected to violate or conflict with, or result in or give rise to
a violation of or conflict with, the Stockholder’s representations, warranties,
covenants and obligations under this Agreement; or (ii) take any action that
could restrict or otherwise affect the Stockholder’s legal power, authority and
right to comply with and perform its covenants and obligations under this
Agreement. Any Transfer in violation of this provision shall be void ab initio.
Neither the Stockholder nor any of its Affiliates shall request that the Company
or its transfer agent register the transfer (book-entry or otherwise) of any of
the Covered Stockholder Shares and the Stockholder hereby consents, and will
cause its Affiliates to consent, to the entry of stop transfer instructions by
the Company of any transfer of the Covered Stockholder Shares, unless such
transfer is a Permitted Transfer.

 

(b)   Notwithstanding anything herein to the contrary, until the termination of
this Agreement in accordance with ‎Section 5.01, if, while a controlled
Affiliate of the Stockholder (a “Controlled Affiliate”) holds any Covered
Stockholder Shares, such Controlled Affiliate would cease to be a controlled
Affiliate in relation to the Stockholder, then the Stockholder shall, and shall
cause such Controlled Affiliate to, take all actions necessary to Transfer all
of the Covered Stockholder Shares held by such Person back to the Stockholder or
to another Person that is a controlled Affiliate of the Stockholder prior to
such Controlled Affiliate ceasing to be a controlled Affiliate in relation to
the Stockholder.

 

(c)   The Stockholder shall cause its Affiliates to be bound by the applicable
terms of this Agreement as if they were parties hereto, including ‎Section 4.01
and ‎Section 4.05, and shall take the necessary steps to inform its
Representatives of the obligations undertaken pursuant to

 

9  

 

this Agreement. Any violation of this Agreement by any of the Stockholder’s
Affiliates or Representatives shall be deemed to be a violation by the
Stockholder of this Agreement.

 

Section 4.03. Stock Dividends, Etc. In the event of any change in the Company
Common Stock by reason of any reclassification, recapitalization,
reorganization, stock split (including a reverse stock split) or subdivision or
combination, exchange or readjustment of shares, or any stock dividend or stock
distribution, merger or other similar change in capitalization, the terms
“Existing Stockholder Shares”, “Ordinary Course Securities” and “Covered
Stockholder Shares” shall be deemed to refer to and include such shares as well
as all such stock dividends and distributions and any securities into which or
for which any or all of such shares may be changed or exchanged or which are
received in such transaction.

 

Section 4.04. Stockholder Related Party Contracts.

 

(a)   From the date of this Agreement until the earlier of the Effective Time
and the termination of the Merger Agreement in accordance with its terms, except
(x) as required by Applicable Law or (y) as set forth on Exhibit C, the
Stockholder shall not, and shall cause each of its Affiliates not to, enter
into, terminate, renew, extend or amend any Stockholder Related Party Contract.

 

(b)   Effective as of the Effective Time, the Stockholder irrevocably consents
to and approves the termination of the Stockholder Related Party Contracts set
forth on Exhibit C Part 1, without any further obligation or liability of the
Company or any of its Subsidiaries or the Stockholder or any of its Affiliates
(other than those provisions of such Stockholder Related Party Contracts which
expressly survive termination).

 

(c)   Effective 90 days after the date of written notice, which may not be given
more than 30 days prior to the second anniversary of Closing, either the
Stockholder or Parent, by written notice to the other, can cause the other party
to terminate any (or all) Stockholder Related Party Contracts (other than any
Ancillary Agreement and any Contracts set forth on Exhibit C Part 2), without
any further obligation or liability of the Company or any of its Subsidiaries or
the Stockholder or any of its Affiliates (other than those provisions of such
Stockholder Related Party Contracts which expressly survive termination).
Nothing herein shall prohibit any party to any Stockholder Related Party
Contract from otherwise terminating such Contract in accordance with its terms.

 

Section 4.05. No Solicitation; Support Of Acquisition Proposals.

 

(a)   From the date of this Agreement until the earlier of (i) the Effective
Time and (ii) the date of the termination of the Merger Agreement, the
Stockholder agrees that it shall not, and shall cause each of its Affiliates,
and its and their respective Representatives not to, directly or indirectly (1)
solicit, initiate or take any action to knowingly facilitate or knowingly
encourage the submission of any Company Acquisition Proposal, (2) enter into or
participate in any discussions or negotiations with, furnish any information
relating to the Company or any of its Subsidiaries or afford access to the
business, properties, assets, books or records of the Company or any of its
Subsidiaries to, otherwise cooperate in any way with, or knowingly assist,
participate in, knowingly facilitate or knowingly encourage any effort by, any
Third Party that

 

10  

 

the Stockholder knows, or should reasonably be expected to know, is seeking to
make, or has made, a Company Acquisition Proposal, (3) make or participate in,
directly or indirectly, a “solicitation” of “proxies” (as such terms are used in
the rules of the SEC) or powers of attorney or similar rights to vote, or seek
to advise or influence any Person, with respect to the voting of any shares of
Company Common Stock in connection with any vote or other action on any matter
relating to a Company Acquisition Proposal, other than to recommend that the
stockholders of the Company vote in favor of the adoption and approval of the
Merger Agreement and the transactions contemplated thereby as otherwise
expressly provided in this Agreement, (4) approve, adopt, recommend or enter
into, or publicly propose to approve, adopt, recommend or enter into, or allow
any of its Affiliates to enter into, a merger agreement, letter of intent, term
sheet, agreement in principle, share purchase agreement, asset purchase
agreement, share exchange agreement, option agreement, voting, profit capture,
tender or other similar contract providing for, with respect to, or in
connection with, or that is intended to or would reasonably be expected to
result in, any Company Acquisition Proposal, or (5) agree or publicly propose to
do any of the foregoing; provided that to the extent the Board of Directors of
the Company has determined that an unsolicited bona fide Company Acquisition
Proposal from a Third Party is or is reasonably likely to result in a Company
Superior Proposal, if the Company is negotiating, discussing or providing
information to such Third Party pursuant to Section 6.03(b) of the Merger
Agreement, then, notwithstanding clauses (1) and (2) above, the Stockholder, its
Affiliates and their Representatives may also engage in negotiations or
discussions with, and provide information to, such Third Party at the request of
the Company Special Committee. The Stockholder and its Affiliates, and its and
their respective Representatives, shall immediately cease and cause to be
terminated all discussions or negotiations with any Third Party conducted
heretofore (other than with Parent) with respect to any Company Acquisition
Proposal. The Stockholder agrees to promptly (and in any event within 24 hours)
notify Parent after receipt by it of a Company Acquisition Proposal or any
indication to it that any Person is considering making a Company Acquisition
Proposal or any request of the Stockholder for nonpublic information relating to
the Company or any of its Subsidiaries or for access to the properties, books or
records of the Company or any of its Subsidiaries by any Person that that the
Stockholder knows, or should reasonably be expected to know, is seeking to make,
or has made, a Company Acquisition Proposal and to keep Parent fully informed of
the status and details of the material terms of any such Acquisition Proposal,
indication or request.

 

(b)   For the avoidance of doubt, for the purposes of this ‎Section 4.05, any
officer, director, employee, agent or advisor of the Company (in each case, in
their capacities as such) shall be deemed not to be a Representative of the
Stockholder.

 

Section 4.06. Notice Of Acquisitions. The Stockholder agrees to notify Parent as
promptly as practicable (and in any event within 24 hours after receipt) orally
and in writing of the number of any additional shares of Company Common Stock or
other securities of the Company of which the Stockholder acquires Beneficial
Ownership on or after the date hereof (in each case other than Ordinary Course
Securities).

 

Section 4.07. Stockholder Trademark Phase-out. The parties hereto acknowledge
and agree that certain Trademark License Agreement, by and between the
Stockholder and the Company, dated June 22, 2005 (the “Stockholder Trademark
License Agreement”) shall

 

11  

 

terminate effective as of the Closing and the provisions of the Stockholder
Trademark License Agreement that apply by its terms following a termination
(including Section 7.4) shall apply following such termination; provided that,
notwithstanding anything in the Stockholder Trademark License Agreement to the
contrary, the Stockholder and Parent acknowledge and agree that the reference to
“twelve (12) months” in Section 7.4 of the Stockholder Trademark License
Agreement shall be deemed to be replaced by “twenty four (24) months”. Parent
agrees that notwithstanding anything to the contrary in the Stockholder
Trademark License Agreement, Parent (and not the Stockholder) shall bear any
destruction or removal costs for the “Name” (as defined therein) or other costs
associated with the phase out of the existing Ameritrade brand and
implementation of the Schwab brand.

 

Section 4.08. Regulatory Cooperation.

 

(a)   The Stockholder agrees to use reasonable best efforts to (i) prepare and
file as promptly as possible and in any event no later than thirty (30) days
after the date of the Merger Agreement all necessary Filings to be filed by the
Stockholder and its Affiliates in connection with the Regulatory Approvals (as
defined in the Side Letter) including, for clarity, not withdrawing any Filings
referred to in this ‎Section 4.08(a) and resubmitting any such Filings referred
to in this ‎Section 4.08(a) as soon as reasonably practicable in the event such
Filings are rejected for any reason by the Federal Reserve Board or any other
relevant Governmental Authority; provided that any Filing with respect to the
HSR Act or the approval of the OCC under 12 CFR Section 5.53 to enter into the
IDA Amendment shall be made promptly after any determination that such approval
is required and (ii) to obtain all Consents, including the Regulatory Approvals,
required to be obtained from the Federal Reserve Board and any other
Governmental Authority or other Third Party that are necessary, proper or
advisable to consummate the Transactions. To the extent permitted by Applicable
Law, the Stockholder shall deliver as promptly as practicable to the Federal
Reserve Board or any other appropriate Governmental Authorities any additional
information and documentary material that may be requested by the Federal
Reserve Board or any other Governmental Authority in connection with the
Transactions. Without limiting the foregoing, none of the Stockholder or its
respective Affiliates shall extend any waiting period or comparable period under
the HSR Act or other Antitrust Laws or enter into any agreement with any
Governmental Authority not to consummate the Transactions, except with the prior
written consent of each of Parent and the Company (which shall not be
unreasonably withheld, conditioned or delayed).

 

(b)   Parent shall reasonably cooperate with and assist (including providing
information) the Stockholder in connection with (i) preparing and filing as
promptly as practicable after the date of the Merger Agreement any Filings
referred to in ‎Section 4.08(a) and (ii) obtaining any Consent referred to in
‎Section 4.08(a) in connection with the Transactions.

 

(c)   Each of Parent and the Stockholder shall, to the extent permitted by
Applicable Law (i) promptly notify the other party of any written communication
made or received by Parent or the Stockholder, as applicable, to or with the
Federal Reserve Board or any Federal Reserve Bank or with any Governmental
Authority relating to any Filings required to be filed by the Stockholder or any
of its Affiliates in connection with the Transactions (the “Stockholder
Filings”), and, if permitted by Applicable Law and reasonably practical, permit
the other party to review in advance any proposed written communication to any
such Governmental Authority

 

12  

 

relating to any such Stockholder Filing and incorporate the other party’s (and
any of its outside counsel’s) (or the Company’s (and any of its outside
counsel’s), as applicable) reasonable comments to such proposed written
communication, (ii) not agree to participate in any in-person meeting or
substantive discussion with the Federal Reserve Board or any Federal Reserve
Bank or any other Governmental Authority in respect of any such Stockholder
Filing, or any investigation or inquiry relating to any such Stockholder Filing
unless, to the extent reasonably practicable, it consults with the other party
in advance and, to the extent permitted by such Governmental Authority, gives
the other party the opportunity to attend or participate, as applicable, and
(iii) promptly furnish the other party with copies of all correspondence,
filings and written communications between it and its Affiliates and
Representatives, on the one hand, and such Governmental Authority or its
respective staff, on the other hand, with respect to any Stockholder Filing. Any
materials provided in connection with ‎Section 4.08 of this Agreement may be
redacted or withheld as necessary to address reasonable privilege or
confidentiality concerns, and to remove competitively sensitive material;
provided, that the parties may, as they deem advisable and necessary, designate
any materials provided to the other under this ‎Section 4.08 as “outside counsel
only.”

 

(d)   The Stockholder shall reasonably cooperate with and assist (including
providing information) the Company and Parent in connection with (i) preparing
and filing as promptly as practicable with any Governmental Authority all
Filings to be filed by the Company or any of its Affiliates or Parent or any of
its Affiliates in connection with the Transaction and (ii) obtaining any Consent
in connection with the Transactions.

 

(e)   In the event any Proceeding by any Governmental Authority or other Third
Party is commenced which questions the validity or legality of, or otherwise
challenges, the Transactions, or seeks damages in connection therewith, the
parties hereto shall reasonably cooperate and use reasonable best efforts to
defend against such Proceeding, and, if an injunction or other Order is issued
in any such Proceeding, use reasonable best efforts to have such injunction or
other Order lifted or extinguished, and to cooperate reasonably regarding any
other impediment to the consummation of the Transactions; provided, that, unless
the Stockholder elects to do so, nothing in this Agreement shall require the
Stockholder to commence any litigation against, or defend any litigation
commenced by, any Governmental Authority.

 

(f)   Without limiting the foregoing and notwithstanding anything to the
contrary in the confidentiality agreement between Parent and the Stockholder,
dated as of January 18, 2019, (i) the Stockholder hereby authorizes Parent to
publish and disclose in any announcement or disclosure relating to the
Transactions, including in the Joint Proxy Statement/Prospectus, the
Stockholder’s identity and ownership of the Covered Stockholder Shares and the
nature of the Stockholder’s obligations under this Agreement and (ii) Parent
hereby authorizes the Stockholder and its Affiliates to publish and disclose the
nature of the Stockholder’s obligations under this Agreement in filings with the
SEC and Canadian securities regulators, including pursuant to Schedule 13D;
provided in each case that the disclosing party shall permit the other party to
review in advance any proposed announcement or disclosure and incorporate
consider the other party’s (and any of its outside counsel’s) reasonable
comments thereto.

 

Section 4.09 Terms of the Merger Agreement. Notwithstanding anything herein to
the contrary, the Stockholder acknowledges and agrees that it is not a party to
the Merger Agreement

 

13  

 

and it has no rights under any provision thereof, except for the Stockholder’s
rights on the terms and conditions set forth therein (i) to receive the Merger
Consideration with respect to the shares of Company Common Stock that it
Beneficially Owns pursuant to the Merger Agreement as in effect as of the date
of this Agreement (or as may be amended following such date in accordance with
the terms of the Side Letter) and (ii) as an express third-party beneficiary to
enforce the provisions of Sections 8.10(a) to 8.10(c) of the Merger Agreement to
the extent related to the Stockholder.

 

Article 5
Miscellaneous

 

Section 5.01. Termination. This Agreement shall remain in effect until the
earlier to occur of (a) the Effective Time and (b) the Expiration Date. Upon the
termination of this Agreement, neither party hereto shall have any further
obligations or liabilities hereunder; provided that neither the provisions of
this ‎Section 5.01 nor the termination of this Agreement shall (i) relieve any
party hereto from any liability of such party to any other party incurred prior
to such termination or expiration, (ii) relieve any party hereto from any
liability to any other party arising out of or in connection with a breach of
this Agreement or (iii) if this Agreement terminates because the Effective Time
has occurred, terminate the obligations under ‎Section 4.01, ‎Section 4.04(b),
‎Section 4.04(c), ‎Section 4.07, ‎Section 4.08(b), ‎Section 4.08(e), ‎Section
4.08(f) or ‎Article 5, in each case, except as such obligations specifically
terminate in accordance with the terms of such Sections.

 

Section 5.02. No Agreement As Director or Officer. Notwithstanding any provision
in this Agreement to the contrary, (a) nothing in this Agreement shall limit or
restrict any officer, director or other Representative of the Stockholder in his
or her capacity as a director or officer of the Company from acting in such
capacity or voting in such capacity in such person’s sole discretion on any
matter and (b) the taking of any actions (or any failures to act) by any
officer, director or other Representative of the Stockholder in his or her
capacity as a director or officer of the Company shall not be deemed to
constitute a breach of this Agreement.

 

Section 5.03. No Ownership Interest. The Stockholder has agreed to enter into
this Agreement and act in the manner specified in this Agreement for
consideration. Except as expressly set forth in this Agreement, all rights and
all ownership and economic benefits of and relating to the Covered Stockholder
Shares shall remain vested in and belong to the Stockholder and its applicable
controlled Affiliates, and except as expressly set forth in this Agreement,
nothing herein shall, or shall be construed to, grant Parent any power, sole or
shared, to direct or control the voting or disposition of any of the Covered
Stockholder Shares. Nothing in this Agreement shall be interpreted as creating
or forming a “group” with any other Person, including Parent, for purposes of
Rule 13d-5(b)(1) of the Exchange Act or any other similar provision of
Applicable Law.

 

Section 5.04. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given:

 

(i)       if to Parent to:

 



 

14  

 

 

The Charles Schwab Corporation

211 Main Street
San Francisco, CA 94105
Attention: Peter Crawford
Peter Morgan
Email: peter.crawford@schwab.com
peter.morgan@schwab.com

 

with a copy (which shall not constitute notice) to:

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention:



William L. Taylor
Lee Hochbaum

Facsimile:  

(212) 701-5133

E-mail:



william.taylor@davispolk.com 

lee.hochbaum@davispolk.com

 

and

 

(ii)       if to the Stockholder to:

 

The Toronto-Dominion Bank



66 Wellington Street West 

4th Floor, TD Tower



Toronto, Ontario 

Canada M5K 1A2



Attention: Ellen Patterson, Group Head and General Counsel 

Email: Ellen.Patterson@td.com

 

with a copy (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP



425 Lexington Avenue 

New York, New York 10017



Attention:  

Lee A. Meyerson



Ravi Purushotham 

Matt Rogers

Facsimile:

(212) 455-2502



E-mail:  

lmeyerson@stblaw.com



rpurushotham@stblaw.com 

mrogers@stblaw.com

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m.

 

15  

 

on a Business Day in the place of receipt. Otherwise, any such notice, request
or communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.

 

Section 5.05. Interpretation. The parties have participated jointly in
negotiating and drafting this Agreement. In the event that an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement. When a reference is made in this Agreement to
Articles, Sections, Exhibits or Schedules, such reference shall be to an Article
or Section of or Exhibit or Schedule to this Agreement unless otherwise
indicated. Headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” References to “the date hereof” shall mean the date of this
Agreement. All references to “dollars” or “$” in this Agreement are to United
States dollars. This Agreement shall not be interpreted or construed to require
any Person to take any action, or fail to take any action, if to do so would
violate any Applicable Law. References to any statute or regulation refer to
such statute or regulation as amended, modified, supplemented or replaced from
time to time (and, in the case of statutes, include any rules and regulations
promulgated under the statute) and references to any section of any statute or
regulation include any successor to such section. References to a section in the
Merger Agreement shall be to such section in the Merger Agreement as in effect
on the date hereof.

 

Section 5.06. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, including by facsimile or by email with .pdf
attachments, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed and delivered (by electronic communication, facsimile or
otherwise) by the other party hereto. Until and unless each party has received a
counterpart hereof signed by the other party hereto, this Agreement shall have
no effect and no party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication).

 

Section 5.07. Entire Agreement. This Agreement and, to the extent referenced
herein, the Merger Agreement, together with the several agreements and other
documents and instruments referred to herein or therein or attached hereto or
thereto, constitute the entire agreement between the parties with respect to the
subject matter thereof and supersedes all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter
thereof.

 

Section 5.08 Governing Law; Consent To Jurisdiction; Waiver Of Jury Trial.

 

(a)   This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the conflicts of law rules of
such state. Each of the parties hereto (i) irrevocably consents to the service
of the summons and complaint and any other process in any action or proceeding
relating to this Agreement, on behalf of itself or its property,

 

16  

 

in accordance with ‎Section 5.04 or in such other manner as may be permitted by
Applicable Law, and nothing in this ‎Section 5.08(a) shall affect the right of
any party to serve legal process in any other manner permitted by Applicable
Law, (ii) irrevocably and unconditionally consents and submits itself and its
property in any action or proceeding to the exclusive general jurisdiction of
the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (or, only if the Delaware Court of Chancery declines to
accept jurisdiction over a particular matter, any federal court within the State
of Delaware), in the event any dispute arises out of this Agreement, or for
recognition and enforcement of any judgment in respect thereof, (iii) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, (iv) agrees that any actions or
proceedings arising in connection with this Agreement shall be brought, tried
and determined only in the Delaware Court of Chancery (or, only if the Delaware
Court of Chancery declines to accept jurisdiction over a particular matter, any
federal court within the State of Delaware), (v) waives any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same and (vi) agrees that it shall
not bring any action relating to this Agreement or the Transactions in any court
other than the aforesaid courts. Each of Parent and the Stockholder agrees that
a final judgment in any action or proceeding in such court as provided above
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Applicable Law.

 

(b)   EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE MERGER
OR THE OTHER TRANSACTIONS. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY
AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION ‎5.08(b).

 

Section 5.09. Amendment; Waiver.

 

(a)   Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement or, in the case of a waiver, by the
party against whom the waiver is to be effective.

 

(b)   No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or

 

17  

 

privilege. The rights and remedies provided in this Agreement shall be
cumulative and not exclusive of any rights or remedies provided by Applicable
Law.

 

Section 5.10. Remedies. The parties acknowledge and agree that irreparable harm
would occur and that the parties would not have any adequate remedy at law (i)
for any breach of the provisions of this Agreement or (ii) in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms. It is accordingly agreed that, except to the extent this
Agreement is terminated in accordance with ‎Section 5.01, the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to specifically enforce the terms and provisions of this Agreement, without
proof of actual damages, and each party further agrees to waive any requirement
for the securing or posting of any bond in connection with such remedy. The
parties further agree that (x) by seeking the remedies provided for in this
‎‎Section 5.10, a party shall not in any respect waive its right to seek any
other form of relief that may be available to a party under this Agreement,
including monetary damages and (y) nothing contained in this ‎‎Section 5.10
shall require any party to institute any proceeding for (or limit any party’s
right to institute any proceeding for) specific performance under this ‎Section
5.10 before pursuing damages nor shall the commencement of any action pursuant
to this ‎‎Section 5.10 or anything contained in this ‎‎Section 5.10 restrict or
limit any party’s right to terminate this Agreement in accordance with the terms
of ‎‎Section 5.01 or pursue any other remedies under this Agreement that may be
available then or thereafter.

 

Section 5.11. Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under Applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

Section 5.12. Successors And Assigns; Third Party Beneficiaries. Other than to a
transferee pursuant to a Permitted Transfer (which, for the avoidance of doubt,
will not relieve the Stockholder of its obligations hereunder), neither this
Agreement nor any of the rights, interests or obligations contained herein shall
be assigned by a party hereto (whether by operation of law or otherwise) without
the prior written consent of the other party. Any purported assignment in
contravention hereof shall be null and void. Subject to the preceding sentences,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and permitted assigns. This
Agreement (including the documents and instruments referred to herein) is not
intended to, and does not, confer upon any person other than the parties hereto
any rights or remedies hereunder, including the right to rely upon the
representations and warranties set forth herein.

 

Section 5.13. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

 



 

18  

 

 

[Remainder of this page intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



19



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

  THE CHARLES SCHWAB CORPORATION           By: /s/ Walter W. Bettinger II    
Name: Walter W. Bettinger II     Title: President and Chief Executive Officer  
        THE TORONTO-DOMINION BANK           By: /s/ Riaz Ahmed     Name: Riaz
Ahmed     Title: Group Head and Chief Financial Officer

 

 



[Signature Page to Voting and Support Agreement]

 



  

 

EXHIBIT A

 

OWNERSHIP OF EXISTING STOCKHOLDER SHARES

 

Beneficial Owner Number of Existing Stockholder Shares Stockholder 233,993,484

  

 

EXHIBIT B

 

STOCKHOLDER CONSENTS AND APPROVALS

 

(a) Stockholder shall have received all necessary approvals from the Federal
Reserve Board for the acquisition of the shares of Parent Common Stock that are
to be issued to Stockholder in the Merger pursuant to the Merger Agreement.

 

(b) Stockholder shall have received from the Federal Reserve Board a
determination or, as determined by Stockholder in its sole discretion, other
acceptable confirmation, that the consummation of the Merger and the
transactions contemplated thereby will not result in Stockholder being deemed to
“control” Parent (as that term is interpreted by the Federal Reserve Board under
the BHC Act or HOLA) following consummation of the Merger and the other
transactions contemplated thereby.

 

(c) To the extent required by the OCC, Stockholder shall have received the
approval of the OCC under 12 CFR Section 5.53 to enter into the IDA Amendment.

 

(d) To the extent applicable, any waiting period or periods under the HSR Act
with respect to the issuance of Parent Common Stock to Stockholder and its
Affiliates shall have expired or been terminated.

 

  

 

EXHIBIT C

 

STOCKHOLDER RELATED PARTY CONTRACTS

 

Section 3.06

 

The agreements listed in Section 4.19(a)(xvi) of the Company Disclosure
Schedules (Related Party Contracts) as in effect on the date hereof that the
Stockholder and/or its Affiliates are a party thereto.

 

Section 4.04

 

Part 1 – Terminated at Closing

 

All Contracts relating primarily to the Common Stock such as stockholders
agreements, registration rights agreements and other similar agreements, other
than any Ancillary Agreement.

 

Part 2 – No Early Termination

 

Transition Services Agreement by and between the Company and TD Bank, N.A. as
amended from time to time

 

Trading Platform Hosting and Services Agreement by and between TD Waterhouse
Canada Inc., thinkorswim Canada Inc., the Company and thinkorswim Group Inc.

 

Nothing herein shall prohibit any party to the contracts listed above in Part 2
from otherwise terminating such Contract in accordance with its terms.

 

  

